Exhibit 10Y
(HAEMONETICS LOGO) [b76636b7663601.gif]
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
          This Amended and Restated Officer Change in Control Agreement (this
“Agreement”), made effective on April 2, 2009 (the “Effective Date”), between
Haemonetics Corporation, a Massachusetts corporation with its principal offices
at 400 Wood Road, Braintree, Massachusetts, 02184, (herein referred to as the
“Company”) and Brian Concannon (the “Officer”). The Company and the Officer are
collectively referred to herein as the “Parties” and individually referred to as
a “Party.”
WITNESSETH THAT
          WHEREAS, the Officer is employed by the Company as a senior executive
of the Company or one, or more than one, of the Company’s subsidiaries; and
          WHEREAS, under the Agreement for Change-of-Control Benefit dated
January 19, 2006 between the Company and the Officer (the “Prior Agreement”),
the Board of Directors of the Company (the “Board”) decided that the Company
should provide certain compensation and benefits to the Officer in the event
that the Officer’s employment is terminated on or after a change in the
ownership or control of the Company under certain circumstances;
          WHEREAS, the Company’s Compensation Committee has reviewed the Prior
Agreement in light of prevaling market practices and corporate governance
standards; and
          WHEREAS, the Parties desire to replace the Prior Agreement with this
Agreement as set forth below.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, the Parties agree as follows:

1.   Purpose. The Company considers a sound and vital management team to be
essential. Management personnel who become concerned about the possibility that
the Company may undergo a Change in Control (as defined in Paragraph 2 below)
may terminate employment or become distracted. Accordingly, the Board has
determined to extend this Agreement to minimize the distraction the Officer may
suffer from the possibility of a Change in Control.

Page 1 of 12



--------------------------------------------------------------------------------



 



2.   Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean the earliest to occur of the following events during the
Term (as defined in Paragraph 3(d) below):

  (a)   a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
thirty-five percent (35%) of the then outstanding shares of the Company’s $0.01
par value common stock (“Common Stock”), shall acquire such additional shares of
the Company’s Common Stock in one or more transactions, or series of
transactions, such that following such transaction or transactions such person
or group and affiliates beneficially own thirty-five percent (35%) or more of
the Company’s Common Stock outstanding,     (b)   closing of the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, and     (c)   there is a consummation of any merger,
reorganization, consolidation or share exchange unless the persons who were the
beneficial owners of the outstanding shares of the common stock of Company
immediately before the consummation of such transaction beneficially own more
than 50% of the outstanding shares of the common stock of the successor or
survivor entity in such transaction immediately following the consummation of
such transaction. For purposes of this Paragraph 2(c), the percentage of the
beneficially owned shares of the successor or survivor entity described above
shall be determined exclusively by reference to the shares of the successor or
survivor entity which result from the beneficial ownership of shares of common
stock of the Company by the persons described above immediately before the
consummation of such transaction.

3.   Term. The initial term of this Agreement shall extend until April 2, 2014
(the “Initial Term”); provided, however, that this Agreement shall automatically
renew for successive additional five year periods (“Renewal Terms”) unless
notice of nonrenewal is given by either Party to the other Party at least one
year prior to the end of the Initial Term or, if applicable, the then current
Renewal Term; and provided, further, that if a “Change of Control” occurs during
the Term, the Term shall automatically extend until the second anniversary of
the Change in Control (the “Protection Period”). The Term of this Agreement
shall be the Initial Term plus all Renewal Terms and, if applicable, the
duration of the Protection Period. At the end of the Term, this Agreement shall
terminate without further action by either the Company or the Executive. If no
Change in Control occurs prior to expiration of the Term or if the Officer
Separates from Service (as defined in Paragraph 4(a) below) before a Change in
Control, this Agreement shall automatically terminate without any further
action; provided, however, that Paragraph 13 (regarding arbitration) shall
continue to apply to the extent the Officer disputes the termination of this
Agreement. The obligations of the Company and the Officer under this Agreement
which by their nature may require either partial or total performance after its
expiration shall survive any such expiration.

Page 2 of 12



--------------------------------------------------------------------------------



 



4.   Severance Benefits. If, during the Protection Period (as defined in
Paragraph 3(a)(ii) above), the Officer “Separates from Service” (as defined in
Paragraph 5(a) below) due to termination of employment by the Company and its
subsidiaries without “Cause” (as defined in Paragraph 5(b)) or by the Officer
due to “Constructive Termination” (as defined in Paragraph 5(c)) (each, a
“Qualifying Termination”), the Officer shall be entitled to the severance
benefits set forth in this Paragraph 4. The Officer shall not be entitled to
severance benefits upon any other Separation from Service, including a
termination of employment by the Company for “Cause” or due to the Officer’s
death or Disability (as defined in Paragraph 5(d)). The payments and benefits
provided for under this Paragraph 4 shall be in lieu of any other severance
benefits otherwise payable by the Company to the Officer and shall be subject to
reduction due to application of the Section 280G Cap as provided under
Paragraph 6 below. Payment of the severance benefits as may be reduced by the
280G Cap, if applicable, shall commence 30 days after a Qualifying Termination,
provided that the Officer has timely executed a release that is not revoked as
provided under Paragraph 7 below. No severance benefit shall be paid if the
Executive has not timely executed a release under Paragraph 7.

  (a)   Salary and Bonus Amount. The Company will pay to the Officer thirty days
after a Qualifying Termination a lump sum cash amount equal to the product
obtained by multiplying:

  (i)   the sum of (A) salary at the annualized rate which was being paid by the
Company and/or subsidiaries to the Officer immediately prior to the time of such
termination or, if greater, at the time of the Change in Control plus (B) the
annual target bonus and/or any other annual cash incentive award opportunity
applicable to the Officer at the time of the Qualifying Termination or, if
greater, at the time of the Change in Control, by     (ii)   2.99

  (b)   Payment for Welfare Benefits. The Officer shall be entitled to receive a
lump sum cash amount intended to cover the approximate cost of the Company’s
portion of the premiums necessary to continue the coverage under the Officer’s
medical, dental, life insurance and disability insurance coverages
(collectively, the “Welfare Benefits”) as in effect upon Separation from Service
for a period of three years following a Qualifying Termination. For avoidance of
doubt, medical coverage for this purpose shall include medical coverage provided
to members of the Executive’s immediate family under a Company sponsored plan,
policy or program at the time of the Executive’s employment termination, and
premiums with respect to medical and dental coverage shall be determined using
the rate charged for COBRA coverage. The Officer shall be entitled to elect
continued Welfare Benefit is as provided under any employee benefit plan, policy
or program sponsored by the Company as in effect on the Officer’s Separation
from Service, including but not limited to COBRA.

Page 3 of 12



--------------------------------------------------------------------------------



 



  (c)   Outplacement Services. In the event of a Qualifying Termination, the
Company shall provide to the Officer executive outplacement services provided on
a one-to-one basis by a senior counselor of a firm nationally recognized as a
reputable national provider of such services for up to twelve months following
Separation from Service, plus evaluation testing, at a location mutually
agreeable to the Parties.     (d)   Equity Awards. The vesting of the Officer’s
Equity Awards shall be governed by this Section 4(d). The term “Equity Award”
shall mean stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares or any other form of award that is
measured with reference to the Company’s Common Stock.

  (i)   The vesting of the Officer’s Equity Awards granted on or after the
Effective Date that vest solely on the basis of continued employment with the
Company or any of its subsidiaries shall be accelerated solely by reason of a
Change in Control only if the surviving corporation or acquiring corporation
following a Change in Control refuses to assume or continue the Officer’s Equity
Awards or to substitute similar Equity Awards for those outstanding immediately
prior to the Change in Control. If such Officer’s Equity Awards are so
continued, assumed or substituted and at any time after the Change in Control
the Officer incurs a Qualifying Termination, then the vesting and exercisability
of all such unvested Equity Awards held by the Officer that are then outstanding
shall be accelerated in full and any reacquisition rights held by the Company
with respect to any such Equity Award shall lapse in full, in each case, upon
such termination.     (ii)   The vesting of the Officer’s Equity Awards that
vest, in whole or in part, based upon achieving Performance Criteria shall be
accelerated on a pro rata basis by reason of a Change in Control. The pro rata
vesting amount shall equal the designated target award multiplied by a fraction,
the numerator of which is the number of days the Officer was employed during the
award’s performance period as of the date of the Change in Control, and (b) the
denominator is the number of days in the performance period. For purposes of
this Paragraph 4(d), “Performance Criteria” means any business criteria that
apply to the Officer, a business unit, division, subsidiary, affiliate, the
Company or any combination of the foregoing.     (iii)   Enforcement of the
terms of this Paragraph 4(d) shall survive termination of this Agreement.

Equity Awards granted before the Effective Date shall not be subject to this
Paragraph 4(d).

Page 4 of 12



--------------------------------------------------------------------------------



 



By accepting severance benefits under this Paragraph 4, the Officer waives the
Officer’s right, if any, to have any payment made under this Paragraph 4 taken
into account to increase the benefits otherwise payable to, or on behalf of, the
Officer under any employee benefit plan, policy or program, whether qualified or
nonqualified, maintained by the Company (e.g., there will be no increase in the
Officer’s tax-qualified retirement plan benefits, non-qualified deferred
compensation plan benefits or life insurance because of severance benefits
received hereunder).

5.   Definitions of “Separation from Service,” “Cause,” “Constructive
Termination,” and “Disability”. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

  (a)   The term “Separation from Service” or “Separates from Service” for
purposes of this Agreement shall mean a “separation from service” within the
meaning of Section 409A of the Code (after applying the presumptions in Treas.
Reg. Sect. 1.409A-1(h)).     (b)   “Cause” means (i) the Officer’s conviction of
(or a plea of guilty or nolo contendere to) a felony or any other crime
involving moral turpitude, dishonesty, fraud, theft or financial impropriety; or
(ii) a determination by a majority of the Board in good faith that the Officer
has (A) willfully and continuously failed to perform substantially the Officer’s
duties (other than any such failure resulting from the Officer’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Officer by the Board that
specifically identifies the manner in which the Board believes that the Officer
has not substantially performed the Officer’s duties, (B) engaged in illegal
conduct, an act of dishonesty or gross misconduct, or (C) willfully violated a
material requirement of the Company’s code of conduct or the Officer’s fiduciary
duty to the Company. No act or failure to act on the part of the Officer shall
be considered “willful” unless it is done, or omitted to be done, by the Officer
in bad faith and without reasonable belief that the Officer’s action or omission
was in, or not opposed to, the best interests of the Company or its
subsidiaries. In order to terminate the Officer’s employment for Cause, the
Company shall be required to provide the Officer a reasonable opportunity to be
heard (with counsel) before the Board, which shall include at least ten
(10) business days of advance written notice to the Officer. Further, the
Officer’s attempt to secure employment with another employer that does not
breach the Officer’s non-competition obligations shall not constitute an event
of “Cause”.     (c)   “Constructive Termination” means, without the express
written consent of the Officer, the occurrence of any of the following during
the Protection Period (as defined in Paragraph 3(a)(ii) above):

  (i)   a material reduction in the Officer’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, and/or a material failure to provide the Officer with an
opportunity to earn annual incentive compensation and long-term

Page 5 of 12



--------------------------------------------------------------------------------



 



      incentive compensation at least as favorable as in effect immediately
prior to a Change of Control or as the same may be increased from time to time,
    (ii)   a material diminution in the Officer’s authority, duties, or
responsibilities as in effect at the time of the Change in Control;     (iii)  
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Officer is required to report (it being understood that
if the Officer reports to the Board, a requirement that the Officer report to
any individual or body other than the Board will constitute “Constructive
Termination” hereunder);     (iv)   a material diminution in the budget over
which the Officer retains authority;     (v)   the Company’s requiring the
Officer to be based anywhere outside a fifty mile radius of the Company’s
offices at which the Officer is based as of immediately prior to a Change of
Control (or any subsequent location at which the Officer has previously
consented to be based) except for required travel on the Company’s business to
an extent that is not substantially greater than the Officer’s business travel
obligations as of immediately prior to a Change in Control or, if more
favorable, as of any time thereafter; or     (vi)   any other action or inaction
that constitutes a material breach by the Company or any of its subsidiaries of
the terms of this Agreement.

In no event shall the Officer be entitled to terminate employment with the
Company on account of “Constructive Termination” unless the Officer provides
notice of the existence of the purported condition that constitutes
“Constructive Termination” within a period not to exceed ninety (90) days of its
initial existence, and the Company fails to cure such condition (if curable)
within thirty (30) days after the receipt of such notice.

  (d)   “Disability” means the Officer’s inability, due to physical or mental
incapacity resulting from injury, sickness or disease, for one hundred and
eighty (180) days in any twelve-month period to perform his duties hereunder.

6.   Section 280G Restriction. Notwithstanding any provision of this Agreement
to the contrary, the following provisions shall apply:

  (a)   If it is determined that part or all of the compensation and benefits
payable to the Officer (whether pursuant to the terms of this Agreement or
otherwise) before application of this Paragraph 6 would constitute “parachute
payments” under Section 280G of the Code, and the payment thereof would cause
the Officer to incur the 20% excise tax under Section 4999 of the Code, then the
amounts

Page 6 of 12



--------------------------------------------------------------------------------



 



      otherwise payable to or for the benefit of the Officer pursuant to this
Agreement (or otherwise) that, but for this Paragraph 6 would be “parachute
payments,” (referred to below as the “Total Payments”) shall either (i) be
reduced so that the present value of the Total Payments to be received by the
Officer will be equal to three times the “base amount” (as defined under
Section 280G of the Code less $1,000 (the “280G Cap”), or (ii) paid in full,
whichever produces the better after-tax position to the Officer (taking into
account all applicable taxes, including but not limited to the excise tax under
Section 4999 of the Code and any federal and state income and employment taxes).
Any required reduction under clause (A) above shall be made in a manner that
maximizes the net after-tax amount payable to the Officer, as reasonably
determined by the Consultant (as defined below).     (b)   All determinations
required under this Paragraph 6 shall be made by a nationally recognized
accounting, executive compensation or law firm appointed by the Company (the
“Consultant”) that is reasonably acceptable to the Officer on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code). The
Consultant’s fee shall be paid by the Company. The Consultant shall provide a
report to the Officer that may be used by the Officer to file the Officer’s
federal tax returns.     (c)   It is possible that payments could be made by the
Company that should not have been made pursuant to this Paragraph 6. If a
reduced payment or benefit is provided and through error or otherwise that
payment or benefit, when aggregated with other payments and benefits from the
Company (or its subsidiaries) used in determining the 280G Cap, then the Officer
shall immediately repay such excess in cash to the Company upon notification
that an overpayment has been made.     (d)   Nothing in this Paragraph 6 shall
require the Company to be responsible for, or have any liability or obligation
with respect to, any excise tax liability under Section 4999 of the Code.

7.   Release. The Officer agrees that the Company will have no obligations to
the Officer under Paragraph 4 above until the Officer executes a release in a
form acceptable by the Company and, further, will have no further obligations to
the Officer under Paragraph 4 if the Officer revokes such release. The Officer
shall have 21 days after Separation from Service to consider whether or not to
sign the release. If the Officer fails to return an executed release to the
Company’s Vice President of Human Resources within such 21 day period, or the
Officer subsequently revokes a timely filed release, the Company shall have no
obligation to pay any amounts or benefits under Paragraph 4 of this Agreement.  
8.   No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Officer may terminate from employment, the Officer shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Officer had a right to receive under the
terms of such employee benefit plan, policy or program after a termination of
the Officer’s employment without regard to this Agreement. The Company shall
within thirty (30) days of Separation from Service pay

Page 7 of 12



--------------------------------------------------------------------------------



 



    the Officer any earned but unpaid base salary and bonus, shall promptly pay
the Officer for any earned but untaken vacation and shall promptly reimburse the
Officer for any incurred but unreimbursed expenses which are otherwise
reimbursable under the Company’s expense reimbursement policy as in effect for
senior executives immediately before the Officer’s employment termination.

9.   Consolidation or Merger. If the Company is at any time before or after a
Change in Control merged or consolidated into or with any other corporation,
association, partnership or other entity (whether or not the Company is the
surviving entity), or if substantially all of the assets thereof are transferred
to another corporation, association, partnership or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation, association, partnership or other entity resulting from such merger
or consolidation or the acquirer of such assets (collectively, “acquiring
entity”) unless the Officer voluntarily elects not to become an employee of the
acquiring entity as determined in good faith by the Officer. Furthermore, in the
event of any such consolidation or transfer of substantially all of the assets
of the Company, the Company shall enter into an agreement with the acquiring
entity that shall provide that such acquiring entity shall assume this Agreement
and all obligations and liabilities under this Agreement; provided, that the
Company’s failure to comply with this provision shall not adversely affect any
right of the Officer hereunder. This Paragraph 9 will apply in the event of any
subsequent merger or consolidation or transfer of assets.       In the event of
any merger, consolidation or sale of assets described above, nothing contained
in this Agreement will detract from or otherwise limit the Officer’s right to or
privilege of participation in any restricted stock plan, bonus or incentive
plan, stock option or purchase plan, profit sharing, pension, group insurance,
hospitalization or other compensation or benefit plan or arrangement which may
be or become applicable to officers of the corporation resulting from such
merger or consolidation or the corporation acquiring such assets of the Company.
      In the event of any merger, consolidation or sale of assets described
above, references to the Company in this Agreement shall, unless the context
suggests otherwise, be deemed to include the entity resulting from such merger
or consolidation or the acquirer of such assets of the Company.   10.   No
Mitigation. The Company agrees that the Officer is not required to seek other
employment after a Qualifying Termination or to attempt in any way to reduce any
amounts payable to the Officer by the Company under Paragraph 4 of this
Agreement. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Officer as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Officer to the Company, or
otherwise.   11.   Payments. All payments provided for in this Agreement shall
be paid in cash in the currency of the primary jurisdiction in which the
Executive provided services to the Company and its subsidiaries immediately
prior to Separation from Service. The

Page 8 of 12



--------------------------------------------------------------------------------



 



    Company shall not be required to fund or otherwise segregate assets to
ensure payments under this Agreement.   12.   Tax Withholding; Section 409A.

  (a)   All payments made by the Company to the Officer or the Officer’s
dependents, beneficiaries or estate will be subject to the withholding of such
amounts relating to tax and/or other payroll deductions as may be required by
law.     (b)   The Parties intend that the benefits and payments provided under
this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Code. Notwithstanding the foregoing, the Company shall in no
event be obligated to indemnify the Officer for any taxes or interest that may
be assessed by the IRS pursuant to Section 409A of the Code.

13.   Arbitration.

  (a)   The Parties shall submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Boston, Massachusetts or
at such other location as may be agreeable to the Parties, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of such arbitration (the “Rules”),
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof. The award of the arbitrator
shall be final and shall be the sole and exclusive remedy between the Parties
regarding any claims, counterclaims, issues or accountings presented to the
arbitrator.     (b)   The Parties agree that the arbitration shall be conducted
by one (1) person mutually acceptable to the Company and the Officer, provided
that if the Parties cannot agree on an arbitrator within thirty (30) days of
filing a notice of arbitration, the arbitrator shall be selected by the manager
of the principal office of the American Arbitration Association in Suffolk
County in the Commonwealth of Massachusetts. Any action to enforce or vacate the
arbitrator’s award shall be governed by the federal Arbitration Act, if
applicable, and otherwise by applicable state law.     (c)   If either Party
pursues any claim, dispute or controversy against the other in a proceeding
other than the arbitration provided for herein, the responding Party shall be
entitled to dismissal or injunctive relief regarding such action and recovery of
all costs, losses and attorney’s fees related to such action.     (d)   All of
Officer’s reasonable costs and expenses incurred in connection with such
arbitration shall be paid in full by the Company promptly on written demand from
the Officer, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees and attorneys’ fees; provided, however, the Company shall pay no
more than

Page 9 of 12



--------------------------------------------------------------------------------



 



      $50,000 per year in attorneys’ fees unless a higher figure is awarded in
the arbitration, in which event the Company shall pay the figure awarded in the
arbitration.

  (e)   Reimbursement of reasonable costs and expenses under Paragraph 13(d)
shall be administered consistent with the following additional requirements as
set forth in Treas. Reg. § 1.409A-3(i)(1)(iv): (i) the Officer’s eligibility for
benefits in one year will not affect the Officer’s eligibility for benefits in
any other year; (ii) any reimbursement of eligible expenses will be made on or
before the last day of the year following the year in which the expense was
incurred; and (iii) the Officer’s right to benefits is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
reimbursement for benefits under this Paragraph 13 shall commence no earlier
than six months and a day after the Officer’s Separation from Service.     (f)  
The Officer acknowledges and expressly agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Officer or the Company may be parties arising out of or pertaining to
this Agreement.

14.   Assignment; Payment on Death.

  (a)   The provisions of this Agreement shall be binding upon and shall inure
to the benefit of the Officer, the Officer’s executors, administrators, legal
representatives and assigns and the Company and its successors.     (b)   In the
event that the Officer becomes entitled to payments under this Agreement and
subsequently dies, all amounts payable to the Officer hereunder and not yet paid
to the Officer at the time of the Officer’s death shall be paid to the Officer’s
beneficiary. No right or interest to or in any payments shall be assignable by
the Officer; provided, however, that this provision shall not preclude the
Officer from designating one or more beneficiaries to receive any amount that
may be payable after the Officer’s death and shall not preclude the legal
representatives of the Officer’s estate from assigning any right hereunder to
the person or persons entitled thereto under the Officer’s will or, in the case
of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Officer’s estate. The term “beneficiary” as used in
this Agreement shall mean the beneficiary or beneficiaries so designated by the
Officer to receive such amount or, if no such beneficiary is in existence at the
time of the Officer’s death, the legal representative of the Officer’s estate.  
  (c)   No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or

Page 10 of 12



--------------------------------------------------------------------------------



 



      involuntary, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void and of no
effect.

15.   Amendments and Waivers. Except as otherwise specified in this Agreement,
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Parties.  
16.   Integration. The terms of this Agreement shall supersede any prior
agreements, understandings, arrangements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter hereof which have been
made by either Party, including but not limited to the Prior Agreement. By
signing this Agreement, the Officer releases and discharges the Company from any
and all obligations and liabilities heretofore or now existing under or by
virtue of such prior agreements.   17.   Notices. For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery if delivered by hand, (b) on the date of transmission, if delivered
by confirmed facsimile, (c) on the first business day following the date of
deposit if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Officer: at the address (or to the facsimile number) shown on the
records of the Company.
If to the Company:
General Counsel
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

18.   Severability. Any provision of this Agreement held to be unenforceable
under applicable law will be enforced to the maximum extent possible, and the
balance of this Agreement will remain in full force and effect.   19.   Headings
of No Effect. The paragraph headings contained in this Agreement are included
solely for convenience or reference and shall not in any way affect the meaning
or interpretation of any of the provisions of this Agreement.

Page 11 of 12



--------------------------------------------------------------------------------



 



20.   Not an Employment Contract. This Agreement is not an employment contract
and shall not give the Officer the right to continue in employment by Company or
any of its subsidiaries for any period of time or from time to time. This
Agreement shall not adversely affect the right of the Company or any of its
subsidiaries to terminate the Officer’s employment with or without cause at any
time.   21.   Governing Law. This Agreement and its validity, interpretation,
performance and enforcement shall be governed by the laws of the Commonwealth of
Massachusetts (without reference to the choice of law principles thereof).   20.
  Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Officer has signed this Agreement.

            HAEMONETICS CORPORATION
    Date: April 2, 2009  By:   /s/ Brad Nutter         Brad Nutter        Its:
Chairman of the Board     

          Date: April 2, 2009  OFFICER
      /s/ Brian Concannon       Brian Concannon,      President and Chief
Executive Officer     

Page 12 of 12